             IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

DAVID POINTER; MICHAEL MONDAY;
and MICHAEL HALL, all individually and
on behalf of all others similarly situated                  PLAINTIFFS

v.                        No. 4:17-cv-772-DPM

DIRECTV LLC; DAVID MOSES, dfb/a Sky
Connect, Endeavor Communications,
Endeavor Holdings, and Sky High
Communications; MOSES CAPITAL
GROUP LLC; and MOSES HOLDINGS LLC                          DEFENDANTS


                                ORDER
     Joint status report, NQ 81, appreciated.    Embedded extension
requested granted with a caveat.      Motion deadline extended to
3 May 2019.     Amended Final Scheduling Order, NQ 42, amended
accordingly. The caveat: the motion deadline will not be extended
further for settlement talks.
     So Ordered.

                                                      (/
                                     D .P. Marshall Jr.
                                     United States District Judge


                                             V    I
